Citation Nr: 0914231	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-18 073	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 10% disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2006 rating action that denied service connection 
for PTSD, and a November 2006 rating action that denied a 
rating in excess of 10% for an anxiety disorder.

In February 2009, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

Although the record contains some correspondence from the RO 
to the Veteran in March 2005 addressing some VCAA notice and 
duty to assist provisions, the record does not include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Veteran has not received adequate notice of 
the criteria that governs his claim for an increased rating, 
or been furnished an opportunity to respond thereto.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid 
any prejudice to the Veteran, the Board finds that the RO, in 
the first instance, must give the veteran full notice of the 
criteria set forth in Vazquez-Flores.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
he receives notice that meets the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  After providing the required notice, the RO 
should obtain any additional evidence for which the Veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  These should include copies of the 
complete clinical records of his psychiatric treatment and 
evaluation by Bernard Mikol, Ph.D., from 1970 to 1977; at 
Advanced Counseling Services, P.C., 5958 N. Canton Center 
Road, Suite 900, Canton, Michigan 48187 up to 2009, to 
include all records of treatment and evaluation by Marta 
Elody, M.D., and Rosie Lopez, M.A., L.L.P.; and at the Heron 
Ridge Counseling Center in 2009.  The RO should also obtain 
copies of all records pertaining to the veteran's disability 
claim filed with the United Foundation in the 1970s, to 
include a copy of any decision in the claim and all medical 
records underlying such determination. 
 
On remand, the RO should also obtain copies of all records of 
psychiatric treatment and evaluation of the Veteran at the 
Detroit, Michigan VA Medical Center (VAMC) in the early 
1970s.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

In April 2006 and February 2007, the Veteran indicated 
treatment for PTSD in the 1970s and that a Social Security 
Administration (SSA) disability claim may have been filed for 
him at that time.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims folder a copy of any SSA 
decision awarding or denying the Veteran disability benefits, 
together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran a 
letter that informs him of what kind of 
evidence is needed to substantiate his 
increased rating claim, to specifically 
include the criteria set forth in 
Vazquez-Flores.  The letter should also 
request him to provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the Veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

3.  The RO should obtain from the 
Detroit, Michigan VAMC copies of all 
records of psychiatric treatment and 
evaluation of the Veteran in the early 
1970s.  In requesting these records, the 
RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

4.  The RO should contact the Veteran and 
request him to provide written 
authorization to enable the VA to obtain 
copies of the complete clinical records 
of his psychiatric treatment and 
evaluation by Bernard Mikol, Ph.D., from 
1970 to 1977; at Advanced Counseling 
Services, P.C., 5958 N. Canton Center 
Road, Suite 900, Canton, Michigan 48187 
up to 2009, to include all records of 
treatment and evaluation by Marta Elody, 
M.D., and Rosie Lopez, M.A., L.L.P.; and 
at the Heron Ridge Counseling Center in 
2009.  The RO should also obtain 
authorization to obtain copies of all 
records pertaining to the veteran's 
disability claim filed with the United 
Foundation in the 1970s, to include a 
copy of any decision in the claim and all 
medical records underlying such 
determination. 

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

6.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.           
 
9.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

